DETAILED ACTION

This office action is in response to the amendment filed on 06/27/2022.  Claims 1-20 are pending, of which claims 1, 15 are amended, and claims 8-10 are cancelled by the current amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-16, 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by KAMIKURA et al. (US Patent or PG Pub. No. 20180007785, hereinafter ‘785). 
	Claim 1, ‘785 teaches an electronic control assembly (e.g., 1, see Fig. 1-3, 7, 8, 12-19), comprising: 
an electric control board (e.g., 11, see Fig. 2), comprising: 
a first filter circuit (e.g., the circuits comprising the capacitors of 20 and /or 3, see Fig. 1, 7, 8, 12-19); and 
a power supply line (e.g., 100) for supplying power to an electrical load (e.g., 6, see Fig. 1), comprising a power input terminal (e.g., see [0035], Fig. 1), a rectifier circuit  (e.g., 4), an intelligent power module (e.g., 5) and a power output terminal (e.g., 22, 22a), wherein the power input terminal, the rectifier circuit, the intelligent power module and the power output terminal are successively connected (e.g., see [0036], Fig. 1), and a first end of the first filter circuit is connected with the power supply line (e.g., see Fig. 1-2); and 
a metal plate (e.g., 21, 9a, 9b) arranged on one side of the electric control board in parallel (e.g., see Fig. 1-19), wherein the metal plate and the electric control board are arranged at intervals, the metal plate is electrically connected with a shell of the electrical load, and a second end of the first filter circuit is electrically connected with the metal plate (e.g., see [0037], [0038], Fig. 1-19);
wherein the first filter circuit comprises a first capacitor (e.g., the capacitor of 20), a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 1, 7, 8, 12-19), 
wherein the first filter circuit further comprises a first resistor and a first inductor (e.g.,33/36 of Fig. 17, or 32/37 of Fig. 18), and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor (e.g., the capacitor 20) and the metal plate (e.g., the serially connected 33 and 36 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 17; and the serially connected 32 and 37 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 18, see Fig. 17, 18).
Claim 2, ‘785 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein at least one of positions between the power input terminal and the rectifier circuit (e.g., the capacitors of 20 connected between 100 and 4, see Fig. 1, 7, 13-19), between the rectifier circuit and the intelligent power module (e.g., the capacitors of 20 connected between 4 and 5, see Fig. 8, 12), and between the intelligent power module and the power output terminal is connected with one first filter circuit (e.g., see Fig. 1).
Claim 6, ‘785 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the metal plate is connected with a ground wire (e.g., 22 and/or 22a) of an AC power supply (e.g., see Fig. 1, 7-19).
Claim 11, ‘785 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein a second filter circuit (e.g., the circuits comprising the resistor/inductor/capacitor or 20, 33-39) is arranged in series between the metal plate and the shell of the electrical load (e.g., see Fig. 13-19).
Claim 12, ‘785 teaches the limitations of claim 11 as discussed above.  It further teaches that wherein the second filter circuit comprises a first capacitor (e.g., the capacitor of 20), a first end of the first capacitor is the first end of the second filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 13-19).
Claim 13, ‘785 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the second filter circuit further comprises a first resistor or a first inductor (e.g., 32-39 respectively, see Fig. 14-19), and the first inductor or the first resistor is arranged in series between the second end of the first capacitor and the metal plate (e.g., see Fig. 14-19).
Claim 14, ‘785 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the second filter circuit further comprises a first resistor (e.g., 37) and a first inductor (e.g., 32), and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor and the metal plate (e.g., see Fig. 18).
Claim 15, ‘785 teaches an electrical device, comprising the electronic control assembly board (e.g., see Fig. 1-12), comprising:
an electronic control assembly (e.g., 1, see Fig. 1-3, 7, 8, 12-19), comprising: 
an electric control board (e.g., 11, see Fig. 2), comprising: 
a first filter circuit (e.g., the circuits comprising the capacitors of 20 and /or 3, see Fig. 1, 7, 8, 12-19); and 
a power supply line (e.g., 100) for supplying power to an electrical load (e.g., 6, see Fig. 1), comprising a power input terminal (e.g., see [0035], Fig. 1), a rectifier circuit  (e.g., 4), an intelligent power module (e.g., 5) and a power output terminal (e.g., 22, 22a), wherein the power input terminal, the rectifier circuit, the intelligent power module and the power output terminal are successively connected (e.g., see [0036], Fig. 1), and a first end of the first filter circuit is connected with the power supply line (e.g., see Fig. 1-2); and 
a metal plate (e.g., 21, 9a, 9b) arranged on one side of the electric control board in parallel (e.g., see Fig. 1-19), wherein the metal plate and the electric control board are arranged at intervals, the metal plate is electrically connected with a shell of the electrical load, and a second end of the first filter circuit is electrically connected with the metal plate (e.g., see [0037], [0038], Fig. 1-19),
wherein the first filter circuit comprises a first capacitor (e.g., the capacitor of 20), a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 1, 7, 8, 12-19); 
wherein the first filter circuit further comprises a first resistor and a first inductor (e.g.,33/36 of Fig. 17, or 32/37 of Fig. 18), and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor (e.g., the capacitor 20) and the metal plate (e.g., the serially connected 33 and 36 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 17; and the serially connected 32 and 37 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 18, see Fig. 17, 18).
Claim 16, ‘785 teaches the limitations of claim 15 as discussed above.  It further teaches that wherein at least one of positions between the power input terminal and the rectifier circuit (e.g., the capacitors of 20 connected between 100 and 4, see Fig. 1, 7, 13-19), between the rectifier circuit and the intelligent power module (e.g., the capacitors of 20 connected between 4 and 5, see Fig. 8, 12), and between the intelligent power module and the power output terminal is connected with one first filter circuit (e.g., see Fig. 1).
Claim 20, ‘785 teaches the limitations of claim 15 as discussed above.  It further teaches that wherein the metal plate is connected with a ground wire (e.g., 22 and/or 22a) of an AC power supply (e.g., see Fig. 1, 7-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5, 7, 11-12, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US Patent or PG Pub. No. 20180342973, hereinafter ‘973), in view of KAMIKURA et al. (US Patent or PG Pub. No. 20180007785, hereinafter ‘7853). 
Claim 1, ‘973 teaches an electronic control assembly (e.g., see Fig. 1-12), comprising: 
an electric control board (e.g., see [0053], Fig. 11), comprising: 
a first filter circuit (e.g., the circuits comprising the capacitors of cysCbp, Cs1, Cs2, Csigbts, Csmotor1, see Fig. 11); and 
a power supply line for supplying power (e.g., from Vac) to an electrical load (e.g., 10, see Fig. 11), comprising a power input terminal (e.g., see [0053][0054], Fig. 11), a rectifier circuit  (e.g., D1-D4), an intelligent power module (e.g., 500) and a power output terminal (e.g., the terminals connecting 500 and 10), wherein the power input terminal, the rectifier circuit, the intelligent power module and the power output terminal are successively connected (e.g., see Fig. 11), and a first end of the first filter circuit is connected with the power supply line (e.g., see Fig. 11); and 
a metal plate (e.g., 610, 616) arranged on one side of the electric control board in parallel (e.g., see Fig. 6-11), wherein the metal plate and the electric control board are arranged at intervals, the metal plate is electrically connected with a shell of the electrical load, and a second end of the first filter circuit is electrically connected with the metal plate (e.g., see Fig. 6-11).
‘973 does not explicitly disclose that wherein the first filter circuit comprises a first capacitor, a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate; wherein the first filter circuit further comprises a first resistor and a first inductor, and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor and the metal plate.
‘785 teaches an electronic control assembly (e.g., 1) with meatal plate (e.g., 9, see Fig. 1-3, 7, 8, 12-19), further comprising: a first filter circuit comprises a first capacitor (e.g., the capacitor of 20), a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 1, 7, 8, 12-19), 
wherein the first filter circuit further comprises a first resistor (e.g., 33 of Fig. 17, or 37 of Fig. 18) and a first inductor (e.g., 36 of Fig. 17, or 32 of Fig. 18), and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor (e.g., the capacitor 20) and the metal plate (e.g., the serially connected 33 and 36 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 17; and the serially connected 32 and 37 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 18, see Fig. 17, 18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the electronic control assembly to include the first filter as disclosed in ‘785, because it restricts the noise flowing from the load  into the metal plate/frame, and restricts the amount of noise propagating to the power source (e.g., see [0088][0090], Fig. 17, 18).
Claim 2, the combination of ‘973 and ‘785 teach the limitations of claim 1 as discussed above.  ‘973 further teaches that wherein at least one of positions between the power input terminal and the rectifier circuit (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, see Fig. 11), between the rectifier circuit and the intelligent power module (e.g., the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, see Fig. 11), and between the intelligent power module and the power output terminal is connected with one first filter circuit (e.g., the capacitors of Csigbts connected between 500 and 10, see Fig. 11).
Claim 3, the combination of ‘973 and ‘785 teach the limitations of claim 2 as discussed above.  ‘973 further teaches that wherein the number of the first filter circuits is two, and a power supply line between the power input terminal and the rectifier circuit (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, see Fig. 11), and a power supply line between the rectifier circuit and the intelligent power module (e.g., the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, see Fig. 11) are respectively connected with first ends of two first filter circuits in one-to-one correspondence (e.g., see Fig. 11); 
or, the power supply line between the power input terminal and the rectifier circuit (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, see Fig. 11), and a power supply line between the intelligent power module and the power output terminal (e.g., the capacitors of Csigbts connected between 500 and 10, see Fig. 11) are respectively connected with the first ends of the two first filter circuits in one-to-one correspondence; 
or, the power supply line between the rectifier circuit and the intelligent power module (e.g., the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, see Fig. 11), and the power supply line between the intelligent power module and the power output terminal (e.g., the capacitors of Csigbts connected between 500 and 10, see Fig. 11) are respectively connected with the first ends of the two first filter circuits in one-to-one correspondence.
Claim 4, the combination of ‘973 and ‘785 teach the limitations of claim 2 as discussed above.  ‘973 further teaches that wherein the number of the first filter circuits is three, and first ends of three first filter circuits are respectively connected between the power input terminal and the rectifier circuit, between the rectifier circuit and the intelligent power module, and between the intelligent power module and the power output terminal in one-to-one correspondence (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11) .
Claim 5, the combination of ‘973 and ‘785 teach the limitations of claim 2 as discussed above.  ‘973  further teaches that wherein the power input terminal comprises a neutral wire and a live wire; in response to the first end of the first filter circuit being connected between the power input terminal and the rectifier circuit, the first filter circuit comprises a neutral wire filter unit and a live wire filter unit, and one end of the neutral wire filter unit and one end of the live wire filter unit are respectively connected with the neutral wire and the live wire in one-to-one correspondence, and the other end of the neutral wire filter unit and the other end of the live wire filter unit are connected with the metal plate (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11); 
in response to the first end of the first filter circuit being connected between the rectifier circuit and the intelligent power module, the first filter circuit comprises a positive filter unit and a negative filter unit, one end of the positive filter unit and one end of the negative filter unit are respectively connected with the positive output end and the negative output end of the rectifier circuit in one-to-one correspondence and the other end of the positive filter unit and the other end of the negative filter unit are connected with the metal plate (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11); 
in response to the first end of the first filter circuit being connected between the intelligent power module and the power output terminal, the first filter circuit comprises a three- phase filter unit, three ends of the three-phase filter unit are respectively connected with a three- phase power source terminal of the power output terminal in one-to-one correspondence, and the other three ends of the three-phase filter unit are connected with the metal plate (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11).
Claim 7, the combination of ‘973 and ‘785 teach the limitations of claim 1 as discussed above.  ‘973  further teaches that wherein the electronic control assembly further comprises an insulating component, and the insulating component is clamped between the electric control board and the metal plate (e.g., the  electrically insulating layer, see Abstract, [0005][0048][0049]-[0054]).
Claim 11, the combination of ‘973 and ‘785 teach the limitations of claim 1 as discussed above.  ‘973  further teaches that wherein a second filter circuit (e.g., Csmotor1) is arranged in series between the metal plate and the shell of the electrical load (e.g., see Fig. 11).
Claim 12, the combination of ‘973 and ‘785 teach the limitations of claim 11 as discussed above.  ‘973 further teaches that wherein the second filter circuit comprises a first capacitor (e.g., Csmotor1), a first end of the first capacitor is the first end of the second filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 11).
Claim 15, ‘973 teaches an electrical device, comprising the electronic control assembly board (e.g., see Fig. 1-12), comprising:
an electric control board (e.g., see [0053], Fig. 11), comprising: 
a first filter circuit (e.g., the circuits comprising the capacitors of cysCbp, Cs1, Cs2, Csigbts, Csmotor1, see Fig. 11); and 
a power supply line for supplying power (e.g., from Vac) to an electrical load (e.g., 10, see Fig. 11), comprising a power input terminal (e.g., see [0053][0054], Fig. 11), a rectifier circuit  (e.g., D1-D4), an intelligent power module (e.g., 500) and a power output terminal (e.g., the terminals connecting 500 and 10), wherein the power input terminal, the rectifier circuit, the intelligent power module and the power output terminal are successively connected (e.g., see Fig. 11), and a first end of the first filter circuit is connected with the power supply line (e.g., see Fig. 11); and 
a metal plate (e.g., 610, 616) arranged on one side of the electric control board in parallel (e.g., see Fig. 6-11), wherein the metal plate and the electric control board are arranged at intervals, the metal plate is electrically connected with a shell of the electrical load, and a second end of the first filter circuit is electrically connected with the metal plate (e.g., see Fig. 6-11).
‘973 does not explicitly disclose that wherein the first filter circuit comprises a first capacitor, a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate; wherein the first filter circuit further comprises a first resistor and a first inductor, and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor and the metal plate.
‘785 teaches an electronic control assembly (e.g., 1) with meatal plate (e.g., 9, see Fig. 1-3, 7, 8, 12-19), further comprising: a first filter circuit comprises a first capacitor (e.g., the capacitor of 20), a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 1, 7, 8, 12-19), 
wherein the first filter circuit further comprises a first resistor (e.g., 33 of Fig. 17, or 37 of Fig. 18) and a first inductor (e.g., 36 of Fig. 17, or 32 of Fig. 18), and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor (e.g., the capacitor 20) and the metal plate (e.g., the serially connected 33 and 36 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 17; and the serially connected 32 and 37 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 18, see Fig. 17, 18).
‘785 reads the same obviousness as discussed in claim 1 rejection above.
Claim 16, the combination of ‘973 and ‘785 teach the limitations of claim 15 as discussed above.  ‘973 further teaches that further teaches that wherein at least one of positions between the power input terminal and the rectifier circuit (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, see Fig. 11), between the rectifier circuit and the intelligent power module (e.g., the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, see Fig. 11), and between the intelligent power module and the power output terminal is connected with one first filter circuit (e.g., the capacitors of Csigbts connected between 500 and 10, see Fig. 11).
Claim 17, the combination of ‘973 and ‘785 teach the limitations of claim 15 as discussed above.  ‘973 further teaches that further teaches that wherein the number of the first filter circuits is two, and a power supply line between the power input terminal and the rectifier circuit (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, see Fig. 11), and a power supply line between the rectifier circuit and the intelligent power module (e.g., the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, see Fig. 11) are respectively connected with first ends of two first filter circuits in one-to-one correspondence (e.g., see Fig. 11); 
or, the power supply line between the power input terminal and the rectifier circuit (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, see Fig. 11), and a power supply line between the intelligent power module and the power output terminal (e.g., the capacitors of Csigbts connected between 500 and 10, see Fig. 11) are respectively connected with the first ends of the two first filter circuits in one-to-one correspondence; 
or, the power supply line between the rectifier circuit and the intelligent power module (e.g., the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, see Fig. 11), and the power supply line between the intelligent power module and the power output terminal (e.g., the capacitors of Csigbts connected between 500 and 10, see Fig. 11) are respectively connected with the first ends of the two first filter circuits in one-to-one correspondence.
Claim 18, the combination of ‘973 and ‘785 teach the limitations of claim 16 as discussed above.  ‘973 further teaches that further teaches that wherein the number of the first filter circuits is three, and first ends of three first filter circuits are respectively connected between the power input terminal and the rectifier circuit, between the rectifier circuit and the intelligent power module, and between the intelligent power module and the power output terminal in one-to-one correspondence (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11) .
Claim 19, the combination of ‘973 and ‘785 teach the limitations of claim 16 as discussed above.  ‘973 further teaches that further teaches that wherein the power input terminal comprises a neutral wire and a live wire; in response to the first end of the first filter circuit being connected between the power input terminal and the rectifier circuit, the first filter circuit comprises a neutral wire filter unit and a live wire filter unit, and one end of the neutral wire filter unit and one end of the live wire filter unit are respectively connected with the neutral wire and the live wire in one-to-one correspondence, and the other end of the neutral wire filter unit and the other end of the live wire filter unit are connected with the metal plate (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11); 
in response to the first end of the first filter circuit being connected between the rectifier circuit and the intelligent power module, the first filter circuit comprises a positive filter unit and a negative filter unit, one end of the positive filter unit and one end of the negative filter unit are respectively connected with the positive output end and the negative output end of the rectifier circuit in one-to-one correspondence and the other end of the positive filter unit and the other end of the negative filter unit are connected with the metal plate (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11); 
in response to the first end of the first filter circuit being connected between the intelligent power module and the power output terminal, the first filter circuit comprises a three- phase filter unit, three ends of the three-phase filter unit are respectively connected with a three- phase power source terminal of the power output terminal in one-to-one correspondence, and the other three ends of the three-phase filter unit are connected with the metal plate (e.g., the capacitors of Cy1, Cy2 connected between Vac and D1-D4, the capacitors of Cy3, Cbp, Cs1, Cs2, Cs3 connected between D1-D4 and 500, and the capacitors of Csigbts connected between 500 and 10, see Fig. 11).
Response to Arguments
Applicants’ arguments in the remarks filed on 06/27/2022 have been considered have been fully considered and please see the examiner's responses for the reasons as discussed below.
Applicants stated regarding the claim 1 rejection on pages 9-10 of the REMARKS: 

    PNG
    media_image1.png
    430
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    667
    media_image2.png
    Greyscale

Examiner's Response: 

Applicant's above arguments have been fully considered but they are not persuasive.
It is clearly shown in the copies of Fig. 17, 18 below,  ‘785 discloses an electronic control assembly (e.g., 1) with meatal plate (e.g., 9, see Fig. 1-3, 7, 8, 12-19), further comprising: a first filter circuit comprises a first capacitor (e.g., the capacitor of 20), a first end of the first capacitor is the first end of the first filter circuit, and a second end of the first capacitor is connected with the metal plate (e.g., see Fig. 1, 7, 8, 12-19), 
wherein the first filter circuit further comprises a first resistor (e.g., 33 of Fig. 17, or 37 of Fig. 18) and a first inductor (e.g., 36 of Fig. 17, or 32 of Fig. 18), and the first inductor and the first resistor are respectively arranged in series between the second end of the first capacitor (e.g., the capacitor 20) and the metal plate (e.g., the serially connected 33 and 36 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 17; and the serially connected 32 and 37 further connected between the second end of capacitor 20 AND the ends of 21 in Fig. 18, see Fig. 17, 18).
Therefore, it is Examiner’s position that the prior art ‘785 anticipates the argued limitations as recited in the claim, and the ground of the claim rejection is maintained in the current office action.
For at least the reasons as discussed above, the current office action is made FINAL.


    PNG
    media_image3.png
    472
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    512
    775
    media_image4.png
    Greyscale

Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on *** prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838